WHATLEY, Judge.
John T. Arkadile appeals his sentences imposed upon remand by the federal court in a habeas corpus proceeding. He raises several issues on appeal, but we find merit only in his contention that he is entitled to 216 days credit for time served.
Arkadile’s original sentences for his convictions of aggravated battery and false imprisonment reflect 216 days credit for time served. However, the sentence he received for the false imprisonment conviction upon resentencing fails to reflect this credit.
Accordingly, we remand Arkadile’s sentence for false imprisonment for correction to reflect that Arkadile is entitled to 216 days credit for time served. Arkadile need not be present for resentencing. See Brainard v. State, 550 So.2d 78 (Fla. 2d DCA 1989). In all other respects, we affirm.
DANAHY, A.C.J., and ALTENBERND, J., concur.